Title: From Thomas Jefferson to Francis Hopkinson, 18 February 1784
From: Jefferson, Thomas
To: Hopkinson, Francis


        
          Dear Sir
          Annapolis Feb. 18. 1784.
        
        Your favour should not have been so long unacknowledged but that I have been in a state of health which permitted me neither to  read, write or think. I take advantage now of a small remission in a fever to write you a line of thanks by Monsr. Marbois. You write in a gout (I beleive it was) and I answer in a fever. In truth amidst this eternal surfeit of politics wherein one subject succeeds another like Aesop’s feast of tongues a small entremêt of philosophy is releiving. I carried your letter to the printer. He declared it exceeded the typographical art. He observed further that it would be very ill-judged in those capable of writing things of merit in substance, to introduce a merit of form: that it would transfer the whole credit from the writer to the printer, and Bell would become the first genius of America.
        What think you of these ballons? They really begin to assume a serious face. The Chevalr. Luzerne communicated to me a letter received from his brother who mentions one which he had seen himself. The persons who ascended in it regulated it’s height at about 3000 feet, and passed with the wind about 6 miles in 20 minutes when they chose to let themselves down, tho’ they could have travelled triple the distance. This discovery seems to threaten the prostration of fortified works unless they can be closed above, the destruction of fleets and what not. The French may now run over their laces, wines &c. to England duty free. The whole system of British statutes made on the supposition of goods being brought into some port must be revised. Inland countries may now become maritime states unless you chuse rather to call them aerial ones as their commerce is in future to be carried on through that element. But jesting apart I think this discovery may lead to things useful. For instance there is no longer a difficulty how Congress shall move backwards and forwards, and your bungling scheme of moving houses and moving towns is quite superseded, we shall soar sublime above the clouds. It is happy for us too that this invention happens just as philosophy is taking such a start in our own hemisphere: for I find by the last election of members to the Society there are no less than 21 new philosophers found, every one of whom is superior to my countryman Madison. From philosophy I must pass on to domestic things and thank you for your notice of my little daughter whose education and improvement is my first object now. I am sure your advice and society will forward these works with her. I am sorry Cimetiere thinks her a dull subject in his line. I do not foresee that she will ever have another opportunity of learning to draw, and it is a pleasing accomplishment and a valuable one in many circumstances. As to his pay, I would wish him to receive what he thinks due to him, because I would even purchase his  peace at that price. Perhaps I may be able to get him to persevere when I return to Philadelphia which will probably be in the spring—but stop or I shall let out the secret. Much health and happiness to yourself and family, and sincere respects to Mr. and Mrs. Ritten-house, remaining myself with great sincerity Dr. Sir Your friend & servt,
        
          Th: Jefferson
        
      